         Case 1:19-cv-04136-WMR Document 2 Filed 09/19/19 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

AMERICA 2030 CAPITAL LLC

             Plaintiff,

v.                                      Case No.: 1:19-cv-04136-WMR

SUNPOWER GROUP LTD, GE
CUIPING, CHEN KAI, JIANG NING,
LAU PING SUM (AKA “PEARCE”),
THE EDGE MEDIA GROUP PTE
LTD, TONG KOOI ONG, PC LEE,
MICHELLE ZHU, DCP CAPITAL
PARTNERS L.P., HAIFENG DAVID
LIU, CDH INVESTMENT
ADVISORY PTE LTD, HUANG YAN,
LI GANG, YING WEI, SONG
XIAOMING, FRANCIS HO, GUO LI,
WILLIAM HSU, UOB KAY HIAN
PTE LTD, UNITED OVERSEAS
BANK LIMITED,

             Defendants.

 DEFENDANT CDH INVESTMENT ADVISORY PTE LTD’S CONSENTED
   TO MOTION FOR EXTENSION OF TIME TO RESPOND TO THE
                      COMPLAINT1

     Undersigned counsel represents Defendant CDH Investment Advisory Pte

Ltd (“CDH”). CDH was served on August 16, 2019, and removed this case to


     1
      The Complaint, ECF No. 1-2, includes misnomers of the following
Defendants: CDH Investment Advisory Pte Ltd (named in the Complaint as “CDH
            Case 1:19-cv-04136-WMR Document 2 Filed 09/19/19 Page 2 of 8




federal court on September 13, 2019. See generally Doc. 1. Because it removed

the case to federal court, CDH’s deadline to respond to the Complaint is this

Friday, September 20, 2019. See Fed. R. Civ. P. 81(c)(2)(C). CDH needs

additional time to gather and review information needed in order to respond. In

addition, CDH is located in Singapore, which is twelve hours ahead of Atlanta,

which complicates counsel’s ability to effectively and timely communicate with

CDH’s representatives. CDH therefore requests a 30-day extension of its time to

respond to the Complaint. No prior request for an extension of time has been

made.

        Counsel for CDH also represents several—but not all—of the other

Defendants named in the Complaint. 2 These Defendants are all foreign nationals

or foreign companies. In addition, there are other Defendants in this action that are

not represented by the undersigned counsel who also may need additional time to

respond to the Complaint, given the shortening of the response time due to the


Investments”); Francis Ho (named in the Complaint as “Hu Ning”); Ge Cuiping
(named in the Complaint as “Ge Cui Xin”); Haifeng David Liu (named in the
Complaint as “David Lu”); and DCP Capital Partners L.P. (named in the
Complaint as “DCP Capital Partners”).
        2
        In addition to CDH, the undersigned counsel represent Sunpower Group
Ltd, Ge Cuiping, Chen Kai, Jiang Ning, Lau Ping Sum, DCP Capital Partners,
L.P., Haifeng David Liu, Huang Yan, Li Gang, Ying Wei, Song Xiaoming, Francis
Ho, Guo Li, and William Hsu.

                                          2
          Case 1:19-cv-04136-WMR Document 2 Filed 09/19/19 Page 3 of 8




removal. Compare Fed. R. Civ P. 81(c) (providing at least seven days from the

date of removal to answer or otherwise respond to the complaint) with O.C.G.A. §

9-11-4(h) (providing 30 days from the filing of affidavits of service to answer or

otherwise respond to the complaint). 3 In the interests of justice and judicial

efficiency, CDH asks that the Court grant a 30-day extension of the time for all

defendants to answer or otherwise respond to the Complaint as they may choose.

      In conclusion, CDH requests the following: (1) that this Court grant a 30-day

extension of CDH’s deadline to answer or otherwise respond to the Complaint,

which would extend CDH’s deadline from September 20, 2019, through October

21, 2019; and (2) that this Court set October 21, 2019 as the date by which the

other Defendants besides CDH may answer or otherwise respond to the Complaint

as they may choose. Plaintiff’s counsel has indicated that he consents to these

requests.

      A proposed Order is attached for the Court’s consideration.

      Submitted this 19th day of September, 2019.

                                        /s/ Richard H. Sinkfield
                                        Richard H. Sinkfield
                                        Georgia Bar No. 649100
                                        Dan F. Laney
      3
       When this case was removed on Friday, September 13, Plaintiff America
2030 had not filed any affidavits of service in the Cobb County action. After
removal, on Monday, September 16, Plaintiff filed eighteen affidavits of service.
                                           3
Case 1:19-cv-04136-WMR Document 2 Filed 09/19/19 Page 4 of 8




                           Georgia Bar No. 435290
                           Catherine Bennett
                           Georgia Bar No. 050525
                           Cameron B. Roberts
                           Georgia Bar No. 599839
                           ROGERS & HARDIN LLP
                           2700 International Tower, Peachtree Center
                           229 Peachtree Street, N.E.
                           Atlanta, Georgia 30303
                           Telephone: (404) 522-4700
                           rsinkfield@rh-law.com
                           dlaney@rh-law.com
                           cbennett@rh-law.com
                           croberts@rh-law.com

                           Counsel for Defendants CDH Investment
                           Advisory Pte Ltd, Sunpower Group Ltd, Ge
                           Cuiping, Chen Kai, Jiang Ning, Lau Ping
                           Sum, DCP Capital Partners, L.P., Haifeng
                           David Liu, Huang Yan, Li Gang, Ying Wei,
                           Song Xiaoming, Francis Ho, Guo Li, and
                           William Hsu




                             4
       Case 1:19-cv-04136-WMR Document 2 Filed 09/19/19 Page 5 of 8




                     CERTIFICATE OF COMPLIANCE

      I certify that this document complies with the font and formatting

requirements of Local Rules 5.1C and 7.1D.

                                      /s/ Richard H. Sinkfield
                                      Richard H. Sinkfield
                                      Georgia Bar No. 649100
                                      Dan F. Laney
                                      Georgia Bar No. 435290
                                      Catherine Bennett
                                      Georgia Bar No. 050525
                                      Cameron B. Roberts
                                      Georgia Bar No. 599839
                                      ROGERS & HARDIN LLP
                                      2700 International Tower, Peachtree Center
                                      229 Peachtree Street, N.E.
                                      Atlanta, Georgia 30303
                                      Telephone: (404) 522-4700
                                      rsinkfield@rh-law.com
                                      dlaney@rh-law.com
                                      cbennett@rh-law.com
                                      croberts@rh-law.com




                                         5
        Case 1:19-cv-04136-WMR Document 2 Filed 09/19/19 Page 6 of 8




                         CERTIFICATE OF SERVICE

      I hereby certify that on September 19, 2019, I have this day served the

foregoing through the Court’s CM/ECF system, which will automatically notify all

counsel of record, and by placing a copy of it in the United States mail addressed

to:

                             Timothy F. Coen
                             TFCoen Law Firm LLC
                             1000 Davis Drive
                             Atlanta, Georgia 30327

                                      /s/ Richard H. Sinkfield
                                      Richard H. Sinkfield
                                      Georgia Bar No. 649100
                                      Dan F. Laney
                                      Georgia Bar No. 435290
                                      Catherine Bennett
                                      Georgia Bar No. 050525
                                      Cameron B. Roberts
                                      Georgia Bar No. 599839
                                      ROGERS & HARDIN LLP
                                      2700 International Tower, Peachtree Center
                                      229 Peachtree Street, N.E.
                                      Atlanta, Georgia 30303
                                      Telephone: (404) 522-4700
                                      rsinkfield@rh-law.com
                                      dlaney@rh-law.com
                                      cbennett@rh-law.com
                                      croberts@rh-law.com
        Case 1:19-cv-04136-WMR Document 2 Filed 09/19/19 Page 7 of 8




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

AMERICA 2030 CAPITAL LLC

             Plaintiff,

v.                                        Case No.: 1:19-cv-04136-WMR

SUNPOWER GROUP LTD, GE
CUIPING, CHEN KAI, JIANG NING,
LAU PING SUM (AKA “PEARCE”),
THE EDGE MEDIA GROUP PTE
LTD, TONG KOOI ONG, PC LEE,
MICHELLE ZHU, DCP CAPITAL
PARTNERS L.P., HAIFENG DAVID
LIU, CDH INVESTMENT
ADVISORY PTE LTD, HUANG YAN,
LI GANG, YING WEI, SONG
XIAMING, FRANCIS HO, GUO LI,
WILLIAM HSU, UOB KAY HIAN
PTE LTD, UNITED OVERSEAS
BANK LIMITED,

             Defendants.



                            [PROPOSED] ORDER

      Upon consent of the parties, it is hereby ORDERED: (1) that CDH’s deadline

to answer or otherwise respond to the Complaint is extended through and including
        Case 1:19-cv-04136-WMR Document 2 Filed 09/19/19 Page 8 of 8




October 21, 2019; and (2) that the other Defendants may answer or otherwise

respond to the Complaint by October 21, 2019, as they may choose.

      SO ORDERED this ____ day of September, 2019.




                                     WILLIAM M. RAY, II
                                     UNITED STATES DISTRICT JUDGE

Consented to by:                         Consented to by:

/s/ Timothy F. Coen                      /s/ Richard H. Sinkfield
Timothy F. Coen                          Richard H. Sinkfield
TFCoen Law Firm LLC                      Georgia Bar No. 649100
1000 Davis Drive                         Counsel for Defendants CDH
Atlanta, Georgia 30327                   Investment Advisory Pte Ltd, Sunpower
                                         Group Ltd, Ge Cuiping, Chen Kai,
Counsel for Plaintiff                    Jiang Ning, Lau Ping Sum, DCP
Signed with express permission by        Capital Partners, L.P., Haifeng David
Richard H. Sinkfield                     Liu, Huang Yan, Li Gang, Ying Wei,
                                         Song Xiaoming, Francis Ho, Guo Li,
                                         and William Hsu
